— Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered October 14, 2009, which denied plaintiffs motions to renew defendants’ motions to change venue to Livingston County, unanimously affirmed, without costs.
The fact that defendants’ counsel contributed to the reelection campaign of Justice Kenneth R. Fisher, the Livingston County justice likely to preside over these actions upon their transfer, is not a fact that would have influenced the determination to change venue (see CPLR 2221 [e]). As defendants note, this argument is more appropriately advanced in support of a motion for recusal.
In any event, plaintiff failed to demonstrate that there is a serious risk of actual bias on Justice Fisher’s part. The record shows that hundreds of lawyers and law firms that appear before him contributed to his campaign. We agree with the judicial hearing officer that, while the contribution of defendants’ counsel may have been greater than the average contribution of other law firms, it was only a small percentage of the total contributions to the campaign and therefore not so great as to suggest a risk of bias. “Not every campaign contribution by a litigant or attorney creates a probability of bias that requires a judge’s recusal,” and this is no “exceptional case” (see Caperton v A. T. Massey Coal Co., 556 US —, —, 129 S Ct 2252, 2263 [2009]). Concur — Tom, J.P., Sweeny, Freedman, Richter and Abdus-Salaam, JJ.